     Case 1:18-cr-00126-DAD-BAM Document 160 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:18-cr-00126-DAD-BAM
12                      Plaintiff,
13           v.                                       ORDER REFERRING MOTION SEEKING
                                                      FIRST STEP ACT RELIEF TO FEDERAL
14   PATRICK SHAUN BURRIEL,                           DEFENDER’S OFFICE
15                      Defendant.                    (Doc. No. 159)
16

17

18           On April 29, 2019, defendant Patrick Shaun Burriel was sentenced in this action. (Doc.

19   No. 92.) On December 29, 2020, defendant filed a pro se motion for compassionate release

20   pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 159.)

21           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

22   to represent defendant in conjunction with the motion for compassionate release. The FDO shall

23   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

24   notify the court and the government it does not intend to file a supplement. Thereafter, absent

25   further order of the court amending the deadlines, the government shall have 30 days from the

26   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

27   fifteen days of the filing of any response by the government.

28   /////
                                                      1
     Case 1:18-cr-00126-DAD-BAM Document 160 Filed 01/04/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     January 4, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
